 



EXHIBIT 10.8
THE CHASE MANHATTAN BANK AND PARTICIPATING COMPANIES
EXCESS RETIREMENT PLAN
RESTATED EFFECTIVE JANUARY 1, 1997
PREAMBLE
     This Plan is the successor to, and continuation of, the Supplemental
Retirement Plan of Chemical Banking Corporation and Certain Subsidiaries. The
purpose of this Plan is to provide an alternate means of paying benefits
precluded by operation of law to certain designated executives participating in
the Retirement Plan of The Chase Manhattan Bank and Certain Affiliated Companies
(“Retirement Plan”).
     The Plan is a non-qualified, unfunded deferred compensation arrangement. It
is not subject to Section 401 of the Internal Revenue Code. Further, it is
generally, not subject to Employee Retirement Income Security Act.
     Except for certain designated individuals who qualify as Grandfathered
Participants under the Retirement Plan, the Supplemental Executive Retirement
Plan of The Chase Manhattan Bank, N.A. (“Chase Plan”) was terminated effective
December 31, 1996. The Supplemental Chase Retirement Accounts under the Chase
Plan became part of an account balance under the Deferred Compensation Program
of The Chase Manhattan Corporation and subject to the terms and conditions of
such Program and are not part of the account balances under this Plan.
Similarly, annuity benefits accrued and frozen as of December 31, 1988 under the
Chase Plan were converted into a lump sum and also became part of an account
balance under such Deferred Compensation Program.
ARTICLE 1
DEFINITIONS
     The following are defined terms wherever they appear in the Plan:
     1.1 “Account” shall have the meaning ascribed thereto under the Retirement
Plan.
     1.2 “Administrator” shall mean the individual holding the title Director
Human Resources of The Chase Manhattan Corporation or the Bank, or successor
title, who shall be responsible for those functions assigned to him under the
Plan.
     1.3 “Bank” shall mean The Chase Manhattan Bank.
     1.4 “Beneficiary” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.5 “Board” shall mean the Board of Directors of the Bank or of the
Corporation; provided that any action taken by a duly authorized committee of
the Board (including any action pursuant to Article VII) within the scope of
authority delegated to it by the Board shall be considered an action of the
Board for purposes of this Plan.
     1.6 “Chase Lump Sum Final Pay Benefit” shall have the meaning ascribed
thereto under Section 4.1 of the Retirement Plan.
     1.7 “Chase Plan” shall mean the Supplemental Executive Retirement Plan of
The Chase Manhattan Bank, N.A.

Page 1



--------------------------------------------------------------------------------



 



     1.8 “Chemical Retirement Plan” means the Retirement Plan of Chemical Bank
and Certain Affiliated Companies as in effect on December 31, 1996.
     1.9 “Code” shall mean the Internal Revenue Code of 1986.
     1.10 “Committee” shall mean the Compensation and Benefits Committee of the
Board.
     1.11 “Compensation Limit” shall mean the dollar limitation imposed by
Section 401(a)(17) of the Code on the amount of Eligible Compensation taken into
account in computing benefits under the Retirement Plan.
     1.12 “Corporation” shall mean The Chase Manhattan Corporation.
     1.13 “Credit Balance” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.14 “Deferred Compensation Program” shall mean the Deferred Compensation
Program of The Chase Manhattan Corporation and Participating Companies.
     1.15 “Effective Date” shall mean January 1, 1997.
     1.16 “Eligible Compensation” has the meaning ascribed thereto by the
Retirement Plan.
     1.17 “Employee” shall mean an individual who is an employee of an Employer
and a participant accruing benefits under the Retirement Plan. By way of
clarification, individuals who are not classified as employees of an Employer
for purposes of its payroll system, including, without limitation, individuals
employed by temporary help firms or other staffing firms or who are treated as
independent contractors by the Employer (whether or not deemed to be common law
employees or leased employees), are not “Employees.” In addition, in the event
that any individual is re-classified as an employee for any purpose by any
action of any third party or as a result of any lawsuit, action or
administrative proceeding, such individual shall not be deemed an “Employee”
under the Plan.
     1.18 “Employer” shall have the meaning ascribed thereto under the
Retirement Plan; provided that such entity adopts the Plan by act of its board
of directors and which adoption is approved by the Committee or Administrator;
provided, however, that any entity participating in the MHT Plan or the Prior
Plan on December 31, 1992 or the Chase Plan on December 31, 1996 shall be an
Employer under the Plan as of January 1, 1993 or January 1, 1997, respectively.
     1.19 “Executive Retirement Plan” shall mean the Executive Retirement Plan
of The Chase Manhattan Corporation.
     1.20 “Final Average Salary” shall have the meaning ascribed thereto under
the Chemical Retirement Plan.
     1.21 “Final Salary Benefit” shall have the meaning ascribed thereto under
the Chemical Retirement Plan.
     1.22 “Grandfathered Participant” shall have the meaning ascribed thereto
under the Retirement Plan.
     1.23 “Interest Credit” shall have the meaning ascribed thereto under the
Retirement Plan.

Page 2



--------------------------------------------------------------------------------



 



     1.24 “Lump Sum Final Pay Benefit” shall have the meaning ascribed thereto
under Section 4.1 of the Retirement Plan.
     1.25 “MHT Plan” shall mean the Supplemental Retirement Benefits Plan of
Manufacturers Hanover Trust Company and Certain Affiliated Companies as in
effect immediately prior January 1, 1993.
     1.26 “Participant” shall mean each Employee of an Employer who participates
in the Plan in accordance with the terms and conditions set forth herein.
     1.27 “Participating Company” shall mean (a) the Bank and (b) each Employer,
which has been authorized by the Administrator to participate in the Plan and
has agreed to comply with the provisions of the Plan.
     1.28 “Period of Service” shall have the meaning ascribed thereto under the
Retirement Plan.
     1.29 “Plan” shall mean the Excess Retirement Plan of The Chase Manhattan
Bank and Certain Participating Companies, as in effect at any time, which was
formerly named the Supplemental Retirement Plan of Chemical Banking Corporation
and Certain Participating Companies.
     1.30 “Prior Plan” shall mean the Executive Cash Plan for Retirement of
Chemical Banking Corporation and Affiliated Companies.
     1.31 “Prior Service Balance” shall have the meaning ascribed thereto by the
Retirement Plan.
     1.32 “Related Company” shall mean a corporation of which more than 51% of
the combined voting of all classes of stock entitled to vote or equity interest
is owned directly or indirectly by the Corporation or a partnership, joint
venture, or another incorporated entity of which more than 51% of the capital
equity or profits interest is owned directly or indirectly by the Corporation.
     1.33 “Retirement Benefits” shall mean the Credit Balance of the Account of
a Participant under the Retirement Plan.
     1.34 “Retirement Plan” shall mean the Retirement Plan of The Chase
Manhattan Bank Affiliated Companies, as in effect January 1, 1997 and as amended
from time to time.
     1.35 “Transition Credit” shall have the meaning ascribed thereto by the
Retirement Plan.
ARTICLE II
PARTICIPATION
     2.1 Eligibility for Credit Balance. Commencing as of January 1, 1997, each
Employee whose Eligible Compensation exceeds the Compensation Limit during any
calendar year shall be a Participant as of such date with respect to the
benefits described in Sections 3.1.
     2.2 Previously Accrued Benefits. Effective as of January 1, 1997, each
Employee who had benefits under this Plan of December 31, 1996 shall be a
Participant to the extent described in Section 3.2.
     2.3 Section 415 Limits. Commencing on or after January 1, 1997, if an
Employee’s distribution of Retirement Benefits is subject to the limitations of
Section 415 of the Code, such Employee shall be a Participant as of the date of
such distribution and shall be eligible for the benefits described in Section
3.4.

Page 3



--------------------------------------------------------------------------------



 



ARTICLE III
BENEFITS
     3.1 Pay-Based Credits. (a) Effective as of January 1, 1997, each
Participant described in Section 2.1 whose Eligible Compensation in any calendar
month exceeds the Compensation Limit used by the Retirement Plan for that
calendar month shall have an amount credited to an Account under the Plan equal
to the excess of (i) the Pay-Based Credit that would have been accrued under the
Retirement Plan but for the application of such Compensation Limit for such
calendar month over (ii) the amount actually credited under the Retirement Plan
for such calendar month. Pay-Based Credits hereunder shall be made on the same
basis as provided in the Retirement Plan to an Account. Notwithstanding the
foregoing, the Plan shall not provide benefits on Eligible Compensation based on
draw, commission in excess of draw or production overrides when, during a
calendar year, such Eligible Compensation exceeds 100 percent of the annual
Compensation Limit and, in the case of Chase Mortgage Company, 50 percent shall
be substituted for 100% of such annual Compensation Limit.
     (b) Interest Credits. The Account of a Participant shall be credited with
the Interest Credits that would have been provided under the Retirement Plan but
for the Compensation Limit’s application to the Pay-Based Credits.
     3.2 Previously Accrued Amount. Any amount credited to an Account under this
Plan prior to December 31, 1996, including the bonus amounts described in
Section 3.4 of this Plan as in effect on December 31, 1996, shall be part of the
Account of a Participant. See Article VI.
     3.3 Final Average Salary Benefit. If the amount of a Chase Lump Sum Final
Pay Benefit or Lump Sum Final Pay Benefit under the Retirement Plan was reduced
because of the application of the annual Compensation Limit, then there shall be
credited to the Account of a Participant herein the excess of (i) the Chase Lump
Sum Final Pay Benefit or Lump Sum Final Pay Benefit, as applicable, that would
have been credited under the Retirement Plan but for the application of the
annual Compensation Limit over (ii) the Chase Lump Sum Final Pay Benefit or the
Lump Sum Final Pay Benefit actually credited under the Retirement Plan, provided
that such amount shall be reduced if at a future date, all or any part of such
amount may be credited to a Participant’s Account under the Retirement Plan.
     3.4 Excess Benefits. Upon any distribution of Retirement Benefits or
payment of any benefit accrued in the form of a life annuity based on a
Participant’s life expectancy from the Retirement Plan, each Employee whose
Retirement Benefits or such life annuity benefit is reduced in the calendar year
when such benefit commences by application of the limitations of Section 415 of
the Code shall receive an amount equal to the excess of the (i) Retirement
Benefits or life annuity payable under the Retirement Plan without application
of Section 415 of the Code over (ii) amount actually payable under the
Retirement Plan; provided that once the a benefit is in pay status hereunder as
a result of the application of Section 415 of the Code, no adjustment shall be
made for changes in Section 415 of the Code; provided further that nothing in
this Section or Plan shall require any amounts to be paid under this Plan,
should an administrative or judicial determination require the payment of
Retirement Benefits or life annuity benefits under the Retirement Plan in excess
of those initially distributed as a lump sum or as a life annuity under the
Retirement Plan to a Participant.
     3.5 Grandfathered Participants. If a Participant elects to receive his/her
accrued benefit under Section 4.6 of the Retirement Plan because such individual
is a Grandfathered Participant, then any amount due under this Plan shall be
forfeited, except for the amount specified in Section 3.4, so long as it is

Page 4



--------------------------------------------------------------------------------



 



not duplicative of any amount required under another plan or program maintained
by the Employee.
     3.6 Aggregate. The total value of the benefits to be received under the
Plan when combined with the Retirement Benefits shall never exceed the value of
the Retirement Benefits that would have been payable under the Retirement Plan
but for the application of Section 415 of the Code and the Compensation Limit;
provided that the foregoing shall not apply to amounts credited to an Account
because of the inclusion of bonuses as part of Eligible Compensation hereunder;
ARTICLE IV
VESTING
     4.1 Account. The benefits described in Section 3.1 and Section 3.2 shall
vest upon the date that the benefits under the Retirement Plan vest; provided
that the amount of such benefit shall be determined only upon the date that the
individual receives a distribution of his/her from the Retirement Plan. Benefits
hereunder shall be forfeited upon a termination employment with an Employer or
Affiliated Company if such Participant is not then vested in his/her Retirement
Benefits. Benefits hereunder shall not be subject to being restored upon
re-employment.
     4.2 Vesting 415 Benefit. The benefit described in Section 3.4 shall be
deemed to accrue and vest only upon the dates or date of the distribution of
benefits under the Retirement Plan.
ARTICLE V
TRANSFERS TO DEFERRED COMPENSATION, WITHHOLDING, LIABILITY FOR PAYMENTS
     5.1 Form of Distribution. (a) If a Participant with a vested benefit under
this Plan elects to receive such individual’s Retirement Benefits (or in the
case, where the benefit in the form of an annuity under the Retirement, then the
vested benefit hereunder shall be distributed as of the date of such annuity
commenced and shall be distributed in the form of the annuity selected under the
Retirement Plan. Notwithstanding the foregoing, if the monthly amount of the
annuity hereunder is less than a minimum amount specified from time to time by
the Administrator, the vested benefit hereunder shall be distributed as a lump
sum or shall be subject to the transfer provision described below, as the
Administrator shall determine. Unless the Administrator otherwise designates,
the actuarial factors used under the Retirement Plan in calculating the amount
the monthly annuity payable to an individual shall be used for the annuity
payable hereunder.
     (b) If a Participant with a vested benefit under this Plan elects to
receive such individual’s Retirement Benefit as a lump sum, including a transfer
to an Individual Retirement Account or to another qualified plan, then any
vested benefit hereunder in the form of an Account or otherwise payable as a
lump sum shall be treated as of the first day of the month following that
transfer (or such other date as the Administrator may designate) as an account
balance subject to the terms and conditions of the Deferred Compensation
Program. Accordingly, such amount shall be subject to the distribution election
made by the Participant with respect to such individual’s deferred compensation
account under such Program and to the beneficiary designation under the Program;
provided that if the Participant does not have an account under the Deferred
Compensation Program and amount hereunder is less than $5000, then such amount

Page 5



--------------------------------------------------------------------------------



 



shall be distributed to the Participant in a lump sum within a reasonable period
of time following the date of the distribution of his or her Retirement
Benefits. Pending exercise by the Participant of investment discretion under the
Deferred Compensation Program, the balance of such account shall receive the
rate of interest provided by the Stable Value Fund.
     5.2 Withholding. Any payment under this Plan shall be reduced by any amount
required to be withheld under applicable Federal, state and local income tax
laws.
     5.3 Participant’s Rights Unsecured. The right of any Participant or former
Participant to receive further payments under the provisions of the Plan shall
be unsecured claim against general funds of (i) the Bank, if the Employer
employing the participant at the time his/her Eligible Compensation is subject
to this Plan, was a bank or a bank subsidiary or (ii) the Corporation, if the
employer employing the Participant at the time his/her Eligible Compensation is
subject to this Plan, was not a bank or a bank subsidiary. No assets of shall be
required to be segregated or earmarked to represent any liability for
supplemental benefits hereunder, but the Corporation and Bank shall have the
right to establish vehicles to assist them and the other Employers in meeting
their obligations hereunder. The rights of any person to receive benefits under
the Plan shall be only those of a general unsecured creditor; and such status
shall not be enhanced by reason of the establishment of any funding vehicles.
     5.4 Beneficiary. Upon the death of a Participant who has vested benefits
under this Plan which death occurs prior either to his/her receipt of benefits
hereunder or the transfer to benefits to the Deferred Compensation Program, the
Beneficiary of such Participant shall receive a benefit equal to the difference
between that amount under the Retirement Plan that such Beneficiary would have
received but for Section 415 limitation and that amount actually received under
the Retirement Plan; and the Account of the Participant.
ARTICLE VI
PRIOR PLAN AND MHT PLAN
     6.1 Prior Plan. (a) Any individual who was a Participant in the Prior Plan
and whose benefit has not been distributed as of January 1, 1993, shall have an
Account under the Plan. To the extent provided under Prior Plan, Interest
Credits and/or Transition Credits shall be added to the Account, as if such
account were an Account under the Retirement Plan.
     (b) An individual shall vest in the balance of such Account under the Prior
Plan as provided in Section 4.1. Benefits are forfeited upon a termination of
employment with an Employer or a Related Company if the individual has not
satisfied such criteria. Such benefits are not restored upon re-employment.
     (c) Notwithstanding Section 5.1(a) or (b), if the employment of a
Participant who was employed by Chemical Banking Corporation or a Related
Company terminated on or before December 31, 1996, then any vested benefit under
this Plan shall be distributed under the terms and conditions of this Plan as in
effect on such termination date except that the terms of Section 3.4 as set
forth in this Plan document shall be applicable to any amounts payable
thereunder.
     6.2 MHT Plan. (a) Individuals receiving benefits from the MHT Plan shall
continue to receive such benefits under the Plan.
     (b) Individuals who terminated employment on or before January 1, 1993,
having satisfied the age and service criteria for a benefit under the MHT Plan
and whose benefit under the Retirement Plan is limited by Section 415 of

Page 6



--------------------------------------------------------------------------------



 



the Code and/or the Compensation Limit shall receive a benefit hereunder as
provided for in the MHT Plan; provided that such benefits shall not be paid in
the form of a lump sum.
ARTICLE VII
AMENDMENT AND TERMINATION
     7.1 Amendment. The Board or the Administrator may amend the Plan in any
respect and at any time; provided, however, that no amendment shall have the
effect of reducing (i) any benefit then being paid to any Participant or to any
other person pursuant to Articles III or VI, or (ii) the vested amount of any
benefit under Sections 3.1, 3.2 and 3.3 theretofore accrued on behalf of any
Participant.
     7.2 Termination. The Board may terminate the Plan at any time. In the event
of termination, the Plan shall continue in force with respect to any
Participant, or other person entitled to receive a benefit under Sections 3.1,
3.2 and 3.3 to the extent accrued and vested under the Plan prior to its
termination, and shall be binding upon any successor to substantially all the
assets of the Corporation or any other Employer. Notwithstanding the foregoing,
the Board may determine that it is in the best interests of the Employers or the
Participants to terminate the Plan in its entirety and distribute to each
Participant (or other person entitled to receive payments hereunder) the benefit
of such Participant thereunder.
ARTICLE VIII
GENERAL PROVISIONS
     8.1 Assignability. No right to receive payments hereunder shall be
transferable or assignable by a Participant except by will or by the laws of
descent and distribution or by a court of competent jurisdiction. Any other
attempted assignment or alienation of payments hereunder shall be void and of no
force or effect.
     8.2 Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator, who shall have the authority to adopt rules
and regulations for carrying out the provisions of the Plan, and who shall
conclusively interpret, construe and implement the provisions of the Plan,
including eligibility to participate, the entitlement to benefits and the amount
of such benefits.
     8.3 Legal Opinions. The Administrator may consult with legal counsel, who
may be counsel for the Bank or other counsel, with respect to his obligations or
duties hereunder, or with respect to any action proceeding or any question of
law, and shall not be liable with respect to any action taken, or omitted, by
him in good faith pursuant to the advice of such counsel.
     8.4 Liability. Any decision made or action taken by the Board, Committee or
the Administrator arising out of, or in connection with, the construction,
administration, interpretation and effect of the Plan shall be within their
absolute discretion, and will be conclusive and binding on all parties. Neither
the Administrator nor a member of the Board or of the Committee shall be liable
for any act or action hereunder, whether of omission or commission, by any other
member or employee or by any agent to whom duties in connection with the
administration of the Plan have been delegated or, except in circumstances
involving bad faith, for anything done or omitted to be done in connection with
this Plan.
     8.5 Corporate Reorganization. In the event that a corporation or
unincorporated entity ceases to meet the definition of an Employer such
corporation or entity shall cease to be an Employer under the plan and its

Page 7



--------------------------------------------------------------------------------



 



employees shall cease to be Participants under the Plan, and the Plan shall be
treated as though a separate plan for the benefit of its employees who were
Participants in the plan to govern the accrued benefits of each such Participant
(or any person entitled to benefits in respect of such a Participant).
     8.6 Construction. The masculine gender, where appearing in this Plan, shall
be deemed to also include the feminine gender. The singular shall also include
the plural, where appropriate.
     8.7 Governing Law. The Plan shall be construed and administered in
accordance with the laws of the State of New York.
     8.8 Not an Employment Contract. Nothing herein shall be construed to confer
upon any person any legal right to continued employment with the Bank or any
Related Company.
 8 

Page 8